921 F.2d 1124
John E. GREEN, Plaintiff-Appellee,v.J. Kenneth BRANTLEY, Edgar V. Lewis, Craig R. Smith, GarlandP. Castleberry, Defendants-Appellants.
No. 89-8150.
United States Court of Appeals,Eleventh Circuit.
Dec. 18, 1990.

James R. Schulz, Asst. U.S. Atty., Barbara L. Herwig, Appellate Staff, Civ. Div., Dept. of Justice, Robert Kopp, Supv.  Atty., Wendy M. Keats, Washington, D.C., for defendants-appellants.
Gerald Cunningham, Office of Gerald Cunningham, Atlanta, Ga., for plaintiff-appellee.
On Appeal from the United States District Court for the Northern District of Georgia, Camp, District Judge, Presiding.
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK, EDMONDSON, COX, BIRCH and DUBINA, Circuit Judges.


1
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC


2
(Opinion March 8, 1990, 11th Cir., 1990, 895 F.2d 1387)

BY THE COURT:

3
A member of this court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,


4
IT IS ORDERED that the above cause shall be reheard by this court en banc without oral argument during the week of February 11, 1991.  The clerk will specify a briefing schedule for the filing of en banc briefs.  The previous panel's opinion is hereby VACATED.